Citation Nr: 1443426	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and M.G.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to September 1979, to include service in Vietnam.  He was in receipt of the Combat Action Ribbon and the Navy Achievement Medal with a combat "V", among other medals.  He died in November 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, jurisdiction later being transferred to the RO located in Reno, Nevada. In May 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record. Additional evidence was received at the hearing, consisting of the appellant's statement and a private medical treatment record, along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ). 

The Virtual VA paperless claims processing system, apart from the Veteran's Board hearing transcript, contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Remand is required in this case to obtain a VA medical opinion.  VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit).  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

No medical opinion was obtained in this case.  However, the appellant's arguments and the evidence of record demonstrate that such an opinion is necessary to substantiate the appellant's claim for a benefit.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (indicating that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the appellant to ensure that all relevant medical evidence has been associated with the claims file.  Specifically request any documents from the physician the appellant stated would provide an opinion at the Board hearing.  Obtain and associate with the claims file any newly obtained evidence.  

2. After any additional records are associated with the claims file, refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Of note, the Veteran was service-connected for post-traumatic stress disorder (PTSD) and tinnitus.  The examiner must provide the following opinions:

1) is it at least as likely as not (50 percent or greater probability) that the Veteran's head and neck cancer is due to or caused by Agent Orange exposure during service?

2) is it at least as likely as not (50 percent or greater probability) that the Veteran's head and neck cancer represents the metastasis from an originally diagnosed cancer lung, bronchus, larynx, or trachea?

3) is it at least as likely as not (50 percent or greater probability) that the Veteran has ischemic heart disease?  If so, is it at least as likely as not (50 percent or greater probability) that ischemic heart disease was the immediate or underlying cause of death, was etiologically related to the underlying cause of death, contributed substantially or materially to death, or aided or lent assistance to the production of death?

4) is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was the immediate or underlying cause of death, was etiologically related to the underlying cause of death, contributed substantially or materially to death, or aided or lent assistance to the production of death?

5) is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was the immediate or underlying cause of death, was etiologically related to the underlying cause of death, contributed substantially or materially to death, or aided or lent assistance to the production of death?

6) is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was the immediate or underlying cause of death, was etiologically related to the underlying cause of death, contributed substantially or materially to death, or aided or lent assistance to the production of death?

3. Review the claims file. If the directives specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

